                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 19-48-BLG-SPW

                   Plaintiff,
                                               ORDER
vs.

BLAKE ZELON ISGET,

                   Defendant.

      Defendant has filed a Motion to Vacate Detention Hearing. (Doc. 38.)

Accordingly, IT IS ORDERED that the Detention Hearing presently scheduled for

July 31, 2019, at 2:30 p.m. is VACATED.

      DATED this 30th day of July, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
